t c memo united_states tax_court kenneth g schladweiler petitioner v commissioner of internal revenue respondent docket no filed date kenneth g schladweiler pro_se blaine c holiday for respondent memorandum opinion marvel judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioner’s federal income taxes accuracy-related year deficiency penalty - sec_6662 dollar_figure dollar_figure big_number big_number after concessions discussed infra the issues for decision are whether petitioner may deduct business_expenses claimed in connection with his trucking hauling business in excess of those allowed by respondent and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for each of the years at issue background some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in mitchell south dakota on the date he filed his petition in this case petitioner timely filed his federal_income_tax returns for each of the taxable years and each return contained a schedule c profit or loss from business reporting income and expenses claimed by petitioner from the ‘all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar - - trucking hauling business he operated as a sole_proprietorship during each of the years at issue respondent audited petitioner’s federal_income_tax returns for and by notice_of_deficiency dated date respondent determined that the following adjustments to petitioner’s schedule c expenses were required car truck dollar_figure dollar_figure --- depreciation big_number big_number dollar_figure drivers exp --- --- big_number fuel big_number big_number insurance legal meals big_number big_number big_number plates comp big_number --- repairs big_number big_number big_number tires -- utilities -- -- self-employ big_number big_number big_number respondent also determined that petitioner had additional gross_receipts of dollar_figure for and unreported interest_income of dollar_figure for and that petitioner was liable for the accuracy- related penalty in each of the years in issue petitioner conceded or does not dispute the adjustments to gross_income insurance legal license plates and compensation and tires the adjustment concerning interest_income is deemed conceded because petitioner offered no evidence concerning the adjustment on brief respondent conceded the driver expense adjustment for and portions of the meal and repair expense adjustments q4e- for each year respondent also acknowledges that the allowance for depreciation must be recomputed due to the allowance of additional repair expenses that respondent previously classified as capital expenses discussion we address each of the remaining disputed adjustments below car and truck expenses on his federal_income_tax returns for the years at issue petitioner claimed the following with respect to car and truck expenses --- petitioner claimed that he drove a pickup truck percent for business during he also claimed that he drove the pickup big_number miles of which big_number were business miles and big_number were personal noncommuting miles on his schedule c he claimed car and truck expenses of dollar_figure the deduction was calculated using the standard mileage rate for - petitioner claimed that he drove an automobile percent for business during he also claimed that he drove the car big_number miles in of which big_number were business miles and big_number were personal noncommuting miles on his schedule c he claimed car and truck expenses of dollar_figure the deduction was calculated using the standard mileage rate for at trial petitioner testified that he used a ford pickup truck and a mercury cougar for his business travel - - he calculated the deduction for car and truck expenses by taking the opening odometer reading on january and the ending odometer reading on december calculating the annual mileage and applying the standard mileage rate to the annual mileage driven contrary to the position taken on his tax returns petitioner testified that he drove the vehicles for business purposes only and that part of the mileage may have been commuting miles petitioner did not keep a mileage log or any other records that would have enabled respondent to determine the total mileage driven by petitioner during and and how much of that mileage was for business use ordinarily a taxpayer is permitted to deduct the ordinary and necessary expenses that he pays or incurs during the taxable_year in carrying_on_a_trade_or_business see sec_162 a taxpayer 1s required to maintain records sufficient to establish the amount of his deductions see sec_6001 sec_1_6001-1 a income_tax regs when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the deduction we may estimate the amount allowable in some circumstances see 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was incurred in at least the amount allowed see 245_f2d_559 5th cir in estimating the -- - amount allowable we bear heavily upon the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite for certain kinds of business_expenses such as travel meal and entertainment_expenses and those expenses attributable to listed_property sec_274 overrides the rule_of cohan v commissioner see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable see sec_274 sec_6001 sec_1 6001-l1 a e income_tax regs if sec_274 applies we may not use the cohan doctrine to estimate a taxpayer’s expenses covered by that section the substantiation requirements of sec_274 apply to any listed_property described in sec_280f listed_property includes passenger_automobile and any other_property used as a means of transportation see sec_280f a and unless excepted by sec_280f c or d b petitioner’s pickup truck and car are listed_property and consequently sec_274 applies to the car and truck expenses claimed by petitioner in and to obtain a deduction for travel_expenses under sec_274 a taxpayer must substantiate the amount of the expense the time - and place of the use and the business_purpose of the use by adequate_records or sufficient evidence to corroborate the taxpayer’s own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date adequate_records for purposes of sec_274 include an account book diary log statement of expense trip sheets or similar records see sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer does not substantiate the travel expense as required by sec_274 he is not entitled to a deduction for the expense no matter how plausible it may be that he paid the expense for expenses covered by sec_274 the proposition is simple--a taxpayer who cannot prove the expense loses the deduction in this case petitioner offered no probative evidence as required by sec_274 to substantiate his car and truck expenses the only evidence in the record is petitioner’s general testimony concerning his use of the two vehicles and some odometer readings for which are not consistent with the mileage claimed on petitioner’s return this evidence falls far short of the substantiation required by sec_274 respondent’s determination as to petitioner’s claimed car and truck expenses therefore must be sustained fuel expenses petitioner claimed fuel expenses of dollar_figure dollar_figure and dollar_figure respectively on his and federal_income_tax returns in the notice_of_deficiency respondent disallowed a portion of the fuel expenses paid in each year--dollar_figure for dollar_figure for and dollar_figure for respondent asserts that petitioner failed to substantiate the actual payment of the expense in some cases and the business_purpose for the payment in others petitioner’s documentation of his disallowed fuel expenses as described by respondent included receipts for unleaded gasoline and checks written to gas stations convenience stores with no receipts to indicate what if anything was purchased petitioner did not offer the documentation into evidence petitioner’s dump truck used diesel_fuel so we can only conclude based on respondent’s description of petitioner’s documentation that the receipts for unleaded gasoline related to one of petitioner’s other vehicles petitioner has failed to prove that he is entitled to fuel expense deductions in excess of those allowed by respondent meals petitioner claimed he paid dollar_figure dollar_figure and dollar_figure for business meals in and respectively of which he deducted dollar_figure dollar_figure and dollar_figure after applying the applicable_percentage limitation of sec_274 because petitioner was - unable to substantiate the expenses claimed respondent allowed petitioner a dollar_figure per_diem amount for each night he was out of town the notice_of_deficiency allowed a deduction of dollar_figure for meals for after applying the sec_274 limitation because petitioner presented no records for or during the audit respondent allowed a comparable percentage dollar_figure percent of the claimed meal expenses for and based on documentation submitted to respondent subsequent to trial respondent conceded on brief that petitioner was out of town on busine sec_65 nights in and nights in the total amount conceded by respondent for meal expense is dollar_figure resulting in an allowable deduction for meals of dollar_figure after the 20-percent limitation of sec_274 the total amount conceded by respondent for meal expense is dollar_figure resulting in an allowable deduction for meals of dollar_figure after the 20-percent limitation with respect to petitioner’s claimed meal expenses for respondent has conceded that petitioner is entitled to a per_diem meal allowance of dollar_figure per day for each night petitioner stayed overnight at a motel during petitioner submitted motel receipts at trial which demonstrate that petitioner occupied a motel room in connection with his busine sec_25 nights during -- - petitioner’s meal expense is dollar_figure resulting in an allowable deduction for meals of dollar_figure after the 50-percent limitation of sec_274 our review of the record in this case confirms that respondent’s concessions as to meals consumed by petitioner are reasonable under the circumstances respondent’s concessions however do not cover petitioner’s drivers who like petitioner incurred hotel and meal expenses in connection with petitioner’s business which petitioner claims he paid the documentation reviewed and summarized by respondent in appendix to respondent’s brief confirms that petitioner had motel receipts reflecting that three of petitioner’s drivers stayed overnight at a motel nights during and nights during unfortunately petitioner introduced no evidence to show whether and in what amount he reimbursed those drivers for their food costs during and because we have no factual record regarding petitioner’s possible reimbursement of his drivers’ meals during and we cannot determine whether petitioner is entitled to additional deductions for meals in 7one of the motel receipts was indecipherable and consequently is not taken into account in our calculation of the number of nights petitioner stayed in a motel during on business other receipts showed that one of petitioner’s drivers raymond whitmore also rented a room on the same dates and at the same motel as petitioner mr whitmore was reimbursed by petitioner during for lodging and meals and respondent has conceded that petitioner is entitled to the deduction claimed for the reimbursement and conseguently we sustain respondent’s determination as modified repairs petitioner claimed repair expenses of dollar_figure dollar_figure and dollar_figure for and respectively in his notice_of_deficiency respondent determined that the claimed amounts should be reduced by dollar_figure dollar_figure and dollar_figure respectively of the repair expenses disallowed for dollar_figure was disallowed for failure to substantiate either the payment of the expense or its business_purpose and the balance was reclassified by respondent as capital expenses the expenses reclassified as capital expenses were for wheels and axles installed on petitioner’s dump truck and related work billed to petitioner in a invoice totaling dollar_figure based on petitioner’s posttrial submission respondent has conceded that dollar_figure of the invoiced amount is deductible and that only dollar_figure dollar_figure minus dollar_figure must be capitalized of the amount disallowed for respondent concedes on brief that an additional dollar_figure has been substantiated as to amount and business_purpose the balance of the adjustment is attributable to a dollar_figure downpayment made by petitioner in 7in his memorandum brief respondent described this invoice as a invoice although the invoice is not in evidence we have treated respondent’s position on brief as a concession with respect to and we have assumed that the invoice documented repairs consistent with respondent’s position on brief for a new box for his truck the box was not delivered or placed_in_service until petitioner has failed to prove that respondent’s determination for as adjusted is erroneous in one of petitioner’s drivers raymond whitmore was in an accident with petitioner’s truck the truck rolled over and required extensive repairs also in petitioner paid the balance of the cost of the new truck box ordered in petitioner submitted documentation to respondent of dollar_figure to substantiate repair expenses of dollar_figure claimed on his return the documentation as to dollar_figure of the expenses failed to substantiate the business_purpose of the expense of the remaining documentation respondent determined that dollar_figure was for capital expenditures subject_to depreciation that is the remaining purchase_price of the box ordered in and delivered in and the cost of repairing petitioner’s truck after the accident petitioner offered no credible_evidence to demonstrate that respondent’s determination to capitalize the cost of the truck box was in error consequently we sustain respondent on this part of his adjustment to petitioner’s repair expense deduction we reach a different conclusion regarding respondent’s according to respondent’s brief the repair adjustment was calculated as follows dollar_figure submitted minus dollar_figure not substantiated minus dollar_figure capitalized equals dollar_figure allowed the dollar_figure claimed on the return minus dollar_figure allowed equals an adjustment of dollar_figure determination that repairs to petitioner’s truck necessitated by an accident in must be capitalized expenses_incurred to maintain property used in a trade_or_business in efficient operating condition ordinarily are deductible see sec_162 jacks v commissioner tcmemo_1988_237 gilles frozen custard inc v commissioner tcmemo_1970_73 likewise the cost of repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense sec_1_162-4 income_tax regs see also sec_1_263_a_-1 income_tax regs amounts paid_or_incurred for incidental repairs and maintenance of property are not capital expenditures although it is not always easy to delineate when an expenditure is a deductible_repair or a capital_expenditure that permanently improves property and increases its value see sec_263 the standard that we must use to evaluate a particular expenditure is well established in 39_tc_333 we described the standard as follows an expenditure which returns property to the state it was in before the situation prompting the expenditure arose and which does not make the relevant property more valuable more useful or longer-lived is usually deemed a deductible_repair a capital_expenditure is generally considered to be a more permanent increment in the longevity utility or worth of the property that description of the standard is consistent with that articulated by the board_of tax 4_bta_103 a repair is an expenditure for the purpose of keeping the property in an ordinarily efficient operating condition it does not add to the value of the property nor does it appreciably prolong its life it merely keeps the property in an operating condition over its probable useful_life for the uses for which it was acquired expenditures_for that purpose are distinguishable from those for replacements alterations improvements or additions which prolong the life of the property increase its value or make it adaptable to a different use there is no dispute in this case that the expenditures in question were necessitated by an accident that occurred in date one of petitioner’s drivers was driving petitioner’s truck when it jackknifed and slid into a ditch causing substantial damage to the truck petitioner appearing pro_se testified at trial in response to a question from the court that the expenditures were to get the truck to its original shape before it was rolled petitioner further testified that he consulted with his return preparer about the expenditure and was informed that as long as the truck wasn’t better than it was just put the truck back so it was in workable shape the expenditure was deductible respondent offered no evidence to refute petitioner’s testimony which we found to be credible -- - we hold that the portion of petitioner’s repair expenses paid in to repair the damage from the accident is deductible under sec_162 depreciation respondent determined that petitioner was entitled to additional_depreciation deductions of dollar_figure dollar_figure and dollar_figure in and respectively the adjustments are attributable to respondent’s determinations that certain of petitioner’s repair expenses must be capitalized and depreciated in view of our holding regarding petitioner’s repair expenses petitioner’s depreciation_deductions for the years in issue must be decreased to reflect respondent’s concessions and our ruling on the deductibility of the accident repairs to petitioner’s truck utilities petitioner claimed a utility expense deduction of dollar_figure for petitioner lived with his parents when he was not traveling on business but he did not pay any rent or contribute on any regular schedule to the family’s household expenses petitioner testified that he occasionally paid his parents’ utility phone sewer and water bills in order to reimburse them for the additional costs resulting from his use of their electricity water and phones for his business petitioner used his parent’s water to wash his trucks he used their electricity -- - to run his steam cleaner welder and air compressor and to charge his trucks in the winter petitioner used their phone for long-distance business calls petitioner documented that he paid dollar_figure of his parents’ phone bills and dollar_figure of his parents’ utility bills in the notice_of_deficiency respondent allowed petitioner some deductions for utilities respondent calculated the allowance for telephone costs by subtracting from the phone expenses paid the estimated annual cost of basic residential coverage dollar_figure and then allowing petitioner a deduction equal to percent of the balance expended by petitioner respondent calculated the allowance for electricity and water by allowing petitioner a deduction equal to percent of the balance expended by petitioner under the circumstances the amount allowed by respondent for utilities is reasonable petitioner did not keep precise records of the utilities used by his business in fact because of the loose reimbursement arrangement petitioner had with his on brief respondent states that he determined the amount to be disallowed as follows of the dollar_figure of documentation submitted dollar_figure reflected expenses paid_by petitioner’s parents dollar_figure was the cost of basic phone coverage and dollar_figure was treated as allocable to personal_use the adjustment was determined by subtracting from the amount claimed on petitioner’s return dollar_figure the amount respondent calculated was allowed dollar_figure resulting in an adjustment of dollar_figure rounded parents it is impossible to reconstruct with any reliability the cost of utilities used by petitioner’s business in we sustain respondent’s determination as to utilities accuracy-related_penalties respondent has proposed accuracy-related_penalties against petitioner for each of the years in issue sec_6662 authorizes respondent to impose a penalty in an amount equal to percent of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable and prudent person would do under the circumstances negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation see sec_1_6662-3 income_tax regs a taxpayer is not liable for the penalty if he shows that he had - - reasonable_cause for the underpayment and that he acted in good_faith see sec_6664 petitioner failed to maintain adeguate records to substantiate the deductions he claimed on his schedules c for the years at issue see sec_6001 sec_1_6001-1 income_tax regs he offered no evidence at trial to explain this failure accordingly we hold that petitioner is liable for accuracy- related penalties under sec_6662 for any year in issue for which he is liable for a deficiency in amounts to be calculated in accordance with this opinion to reflect the foregoing decision will be entered under rule
